Citation Nr: 0732038	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-22 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Entitlement to an increased rating for post-traumatic 
arthritis of the left ankle, currently rated 20 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Regional 
Office (RO) in Newark, New Jersey that granted an increased 
evaluation for post-traumatic arthritis of the left ankle, 
and assigned a 10 percent evaluation for it, effective 
February 2004.  The veteran disagreed with the assigned 
rating, and submitted private medical records as additional 
evidence of his disability.  In a May 2005 rating action, the 
RO assigned a 20 percent evaluation, effective February 2004.  


FINDINGS OF FACT

1.  The veteran's left ankle disability is manifested by 
limitation of motion and pain.

2.  There is no clinical evidence of ankylosis.


CONCLUSION OF LAW

A rating in excess of 20 percent for post-traumatic arthritis 
of the left ankle is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined the VA's duty to assist the veteran in 
the development of a claim.  The VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require the VA to notify 
the veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed.Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, including medical evidence from 
hospitals, clinics and private physicians, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by the VA, and 
the need to advise the VA of or submit any evidence in his 
possession that pertains to the claim.  

The record also reflects that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file including the 
service medical records, private medical records and a VA 
examination report.

In this case, the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and the VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process and his submission of 
private evidence showing the severity of his disorder shows 
actual knowledge of what was need to substantiate the claim.  
In fact, his claim for increase was subsequently granted to 
the maximum schedular rating under Diagnostic Code 5271.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  Any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, a VA 
examination report and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The veteran's left ankle condition is evaluated pursuant to 
Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Under this Code, a 
maximum 20 percent evaluation is assigned for severe 
limitation of motion of the ankle.  Id.

A 40 percent evaluation may be assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is assignable for ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  A 20 percent rating may be assigned 
for ankylosis in plantar flexion, less than 30 degrees.  
Diagnostic Code 5270 (2007).

The record reflects that when the veteran was examined by VA 
in March 2004, the physician listed chronic left ankle 
sprain, severe left ankle joint osteoarthritis and evidence 
of left ankle subluxation among his impressions.  The 
veteran's physical examination revealed that his dorsiflexion 
was 0 degrees and plantar flexion was 
0-25 degrees associated with pain throughout the range of 
motion.  Ankle eversion was 0-10 degrees associated with pain 
throughout range of motion and ankle inversion was 5 degrees 
associated with pain.  The examination also revealed moderate 
tenderness to palpation over the left anterior talar fibular 
ligament as well as the calcaneal fibular ligament region, 
and mild tenderness to palpation over the medial deltoid 
ligament area.  It was reported that the veteran's gait was 
slightly deviated to the right side and that he limped.  
However, he does not use a cane and is independent in 
activities of daily living.

Private medical records from February 2005 reveal a worsened 
condition to the veteran's left ankle since the March 2004 VA 
examination.  These records demonstrate swelling to the 
medial and lateral gutter of the left ankle and a limited 
range of motion.  His left ankle showed very limited, 0-5 
degrees of dorsiflexion and 0-20 degrees of plantar flexion.  
He was diagnosed with bilateral grade III arthritis.

The veteran's left ankle disability is manifested by limited 
motion and pain.  In order to assign a higher rating, 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees must be shown.  There is no basis, however, for a 
higher evaluation for post-traumatic arthritis of the ankle, 
inasmuch as there is no clinical evaluation of ankylosis of 
the ankle.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca, supra.  
Since the veteran has already received the maximum disability 
rating available for limited motion in the left ankle, it is 
not necessary to consider the functional loss due to pain and 
weakness on motion.  Johnson v. Brown, 10 Vet. App. 80 (1997) 
(implicitly holding that once a particular joint is evaluated 
at the maximum level in terms of limitation of motion, there 
can be no additional disability due to pain).  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for an increased rating for the 
veteran's left ankle disability.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left ankle 
arthritis presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  However, 
there is no evidence of hospitalization for this disorder.  
Moreover, while the veteran reports it is difficult to 
perform some of his job duties as a welder due to ankle pain, 
there is no evidence that the condition results in marked 
interference with employment.  In this regard, the schedular 
criteria, in general, are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  There is nothing in the record to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Therefore, the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased rating for post-traumatic 
arthritis of the left ankle denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


